Citation Nr: 0929430	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-04 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUE

Whether new and material evidence has been received to 
reopened a previously denied claim for service connection for 
an acquired psychiatric disorder (other than PTSD) claimed as 
depression/major depression secondary to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel





INTRODUCTION

The Veteran had active military service from November 1980 to 
November 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
depression on the grounds the disorder was not incurred 
during military service and was not secondary to the 
Veteran's service-connected disabilities.  In a rating 
decision dated in September 2003 the RO, on presentation of 
new evidence and in accordance with 38 C.F.R. § 3.156(b), 
continued the December 2002 denial of the disorder on the 
grounds that the Veteran's depression was not incurred or 
aggravated during active military service, and was not 
secondary to the Veteran's service-connected disabilities.

In February 2005 the Veteran requested a videoconference 
before a member of the Board.  A videoconference hearing was 
duly scheduled for August 8, 2006, but the Veteran failed to 
appear for his hearing, and has not requested that the 
hearing be rescheduled.  

In June 2007 the Board denied service connection for 
posttraumatic stress disorder and remanded the issue of 
service connection for an acquired psychiatric disorder 
claimed as depression/major depression for additional 
development, including notice to the Veteran in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that in correspondence to VA dated August 26, 
2005, the Veteran requested an increased rating for his 
service-connected left ankle disability.  Three days later 
the New Orleans area was inundated by Hurricane Katrina, and 
the Veteran was displaced.  See VA treatment records dated 
October 2005.  Unfortunately, there is no indication that the 
Veteran's August 2005 claim for an increased rating for his 
service-connected left ankle disability has been adjudicated.  
This matter is, accordingly, referred back to the RO for 
appropriate action.


REMAND

In a rating decision dated in March 1993 the RO denied 
service connection for a nervous condition secondary to the 
Veteran's service-connected lumbar sprain disorder on the 
grounds that a bonafide psychiatric condition was not shown 
by the evidence of record.  The Veteran appealed this 
decision.  In March 1996 the Board dismissed the Veteran's 
appeal for service connection for an acquired psychiatric 
disorder on the grounds that the Veteran's claim was not well 
grounded because there was no competent medical evidence of a 
link between the Veteran's psychiatric disorder (diagnosed as 
depression/major depression) and his service-connected lumbar 
spine disability.  

In June 2002 the Veteran filed a new claim for service 
connection for depression secondary to service-connected 
disabilities.  In a December 2002 rating decision the RO 
denied service connection for depression on the grounds the 
disorder was not incurred during military service and was not 
secondary to a service-connected disability.  The RO 
thereafter acquired additional VA treatment records and, in a 
rating decision dated in September 2003, continued the 
December 2002 denial of the disorder on the grounds that the 
Veteran's depression was not incurred or aggravated during 
active military service, and was not secondary to a service-
connected condition.  The Veteran has appealed.

In addition to VA treatment records, evidence compiled since 
the December 2002 rating decision includes a letter from the 
Social Security Administration dated in December 2002, which 
advises that the Veteran's claim for disability benefits was 
denied.  However, a VA treatment record dated February 19, 
2003, notes that the Veteran was applying for Social Security 
disability with the assistance of an attorney; and a VA 
treatment record dated October 27, 2004, contains the remark: 
"receives disability."  As the evidence indicates that 
there may be extant Social Security disability records, 
remand in compliance with 38 C.F.R. § 3.159(c) for all Social 
Security decisional documents and medical records is 
warranted.  Since the claims file is being returned it should 
also be updated to include any VA treatment records compiled 
since September 2008.  See 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims file any VA 
medical treatment records pertaining to the 
Veteran dating from September 16, 2008.  If 
no such records exist, that fact should be 
noted in the claims folder.  Also attempt 
to obtain any other evidence identified as 
relevant by the Veteran during the course 
of this remand provided that any necessary 
authorization forms are completed.  

2.  Contact the Social Security 
Administration and request a copy of all 
decisional documents and medical records 
compiled pursuant to the Veteran's claim 
for Social Security disability benefits, to 
include any re-examinations.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




